United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 13, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-51365
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

AVERY MARCELLE ELLIS,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 6:05-CR-95-1
                        --------------------

Before SMITH, GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Avery Marcelle Ellis has

filed a motion to withdraw and brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967).   Our independent review of

the brief, Ellis’s response, and the record discloses no

nonfrivolous issue in this direct appeal.   Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.